Cite as 2015 Ark. App. 190

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No. CV-14-1009


DIANA HAWKINS                                     Opinion Delivered   March 18, 2015
                               APPELLANT
                                                  APPEAL FROM THE WASHINGTON
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. J-12-876]

ARKANSAS DEPARTMENT OF                            HONORABLE STACEY
HUMAN SERVICES AND MINOR                          ZIMMERMAN, JUDGE
CHILDREN
                    APPELLEES                     AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                         RAYMOND R. ABRAMSON, Judge

       This appeal arises from an order of the Washington County Circuit Court terminating

appellant Diana Hawkins’s parental rights to her twin daughters, A.A. and E.A. Hawkins’s

counsel has filed a no-merit brief pursuant to Linker-Flores v. Arkansas Department of Human

Services, 359 Ark. 131, 194 S.W.3d 739 (2004) and Arkansas Supreme Court Rule 6-9(i),

asserting that there are no issues of arguable merit to support the appeal and requesting to be

relieved as counsel. The motion is accompanied by an abstract and addendum of the

proceedings below and a brief explaining why none of the trial court’s rulings present a

meritorious ground for appeal. The clerk of this court notified Hawkins that she had the right

to file pro se points for reversal under Arkansas Supreme Court Rule 6-9(i)(3). Hawkins has

filed pro se points, and a reference letter has also been submitted on her behalf. The Arkansas

Department of Human Services (DHS) and the attorney ad litem chose not to file a brief.
                                Cite as 2015 Ark. App. 190

However, they did file a joint response to Hawkins’s pro se points. We affirm and grant

counsel’s motion to be relieved as counsel.

       On November 8, 2012, Hawkins entered a children’s safety center with her two-year-

old twin daughters, A.A. and E.A. Neither child had socks or shoes, and A.A. was not

wearing a shirt. Hawkins stated that she had been evicted from the home that she shared with

the girls’ father, Thomas Allman. She explained that she had no other place to live, was

having symptoms of withdrawals, and could not care for the children. She also reported that

she was fearful of Allman because he had abused her and threatened her life. Hawkins

submitted to a drug test, and she tested positive for methamphetamines and benzodiazepines.

Hawkins voluntarily released custody of the children to DHS, and DHS exercised a seventy-

two-hour hold on the girls.1 The case proceeded through the probable-cause and adjudication

phases where A.A. and E.A. were adjudicated dependent-neglected. The circuit court set

reunification as the goal of the case and granted Hawkins supervised visits with the children.

       On February 12, 2014, the circuit court held a fifteen-month permanency-planning

hearing. The court found that Hawkins had substantially complied with its orders and had

made significant progress in achieving reunification. The court continued with a goal of

reunification and granted Hawkins unsupervised visits with the children. The court further


       1
         DHS had a history with Hawkins before November 8, 2012. Specifically, in May
2010, DHS opened a protective-services case because A.A. and E.A. had been prenatally
exposed to opiates. Further, in February 2011, DHS opened a protective-services case for
inadequate supervision of A.A. and E.A. For the inadequate-supervision case, DHS provided
services to Hawkins, which included home visits, drug screens, transportation, and housing
referrals.

                                              2
                                Cite as 2015 Ark. App. 190

authorized a trial home placement beginning April 2, 2014, on the condition that Hawkins

obtain appropriate housing, but she did not. Thus, the trial placement was unsuccessful.

       On June 17, 2014, DHS filed a petition for the termination of Hawkins’s parental

rights. In the petition, DHS alleged three grounds for termination: (1) the juveniles had been

adjudicated by the court to be dependent-neglected and had continued to be out of the

custody of Hawkins for twelve months and, despite a meaningful effort by DHS to rehabilitate

Hawkins and correct the conditions that caused removal, those conditions had not been

remedied; (2) the children had lived outside the home of Hawkins for a period of twelve

months, and Hawkins had willfully failed to provide significant material support in accordance

with her means or to maintain meaningful contact with the children; and (3) other factors or

issues arose subsequent to the filing of the original petition for dependency-neglect that

demonstrated that placement of the juveniles in the custody of Hawkins was contrary to their

health, safety, or welfare and that, despite the offer of appropriate family services, Hawkins

had manifested the incapacity or indifference to remedy the subsequent issues or factors or to

rehabilitate her circumstances that prevented the placement of the juveniles in her custody.

A termination hearing was set for August 27, 2014.

       At the termination hearing, A.A. and E.A.’s foster mother testified that she and her

husband wanted to adopt the girls. She further testified that A.A. and E.A. had stayed at a

respite home on two different occasions and that family also wanted to adopt the girls.

       Hawkins testified that she had maintained sobriety and ended her violent relationship

with Allman. She stated that she had worked for Wal-Mart for nine months during the


                                              3
                                  Cite as 2015 Ark. App. 190

twenty-one months the children were in foster care. She also stated that she worked for

O’Reilly Auto Parts for two weeks. However, she testified that she currently did not have

employment but had applied for jobs and could be rehired at Wal-Mart. As to her housing,

Hawkins explained that she stayed at Vista Health, a mental and behavioral health facility,

after she left A.A. and E.A. at the children’s safety center. She eventually left Vista Health and

went to live with Regina Goode. After living with Goode for a few days, she felt that she

needed treatment for her drug addiction so she went to Decision Point to receive in-patient

treatment. She then moved to Oxford House, an addiction recovery house. After living at

Oxford House for some time, Hawkins moved into her mother’s home. She then decided to

rent a room from Goode. However, after a year and a half, Goode kicked Hawkins out of the

house. Hawkins then went to live with her friend Sceptor and lived with her for a few

months. She then moved back in with her mother. A week before the termination hearing,

she moved into Havenwood.

       Mary Lynn Montgomery, a case manager at Havenwood, testified that Havenwood

is a residential facility that fosters homeless, single parents. She explained that Havenwood

offers life-skills training, parenting classes, and group sessions. She stated that as a condition

of residency, Hawkins must have a job or start going to school within forty-five days of

moving into the facility.

       Miranda Collins, a DHS worker who oversaw the case, also testified at the hearing.

She stated that the girls were highly adoptable. She further recommended that the court

terminate Hawkins’s parental rights. Collins recognized that Hawkins had made some progress


                                                4
                                  Cite as 2015 Ark. App. 190

but noted that Hawkins did not have employment. She further recognized that Hawkins had

housing at Havenwood but was concerned about Hawkins maintaining that housing. She

noted that she had been working with Hawkins for twenty-one months and Hawkins’s living

situation and employment continued to be unstable over that period.

       Following the hearing, on September 8, 2014, the circuit court entered an order

terminating Hawkins’s parental rights. Specifically, the court found that the children were

highly adoptable based on the testimony of Collins and that potential harm existed if they

were returned to Hawkins. Further, the court determined that DHS proved all three grounds

pled in its petition.

       In her pro se points, Hawkins asks this court to reverse the circuit court’s decision

because she now has a job as a medical courier and has been employed for three months.

Further, the interim director of Havenwood has written a letter to the court stating that Hawkins

has excelled since arriving at Havenwood. While Hawkins’s efforts to improve herself are

commendable, this court has held that post-termination progress is not a ground for reversal of

an order terminating parental rights. See Weaver v. Ark. Dep’t of Human Servs., 2012 Ark. App. 437.

       Having carefully examined the record and the brief presented to us, we find that

counsel has complied with the requirements established by the Arkansas Supreme Court for

no-merit appeals in termination cases. We also conclude that the appeal is wholly without

merit. Accordingly, we grant counsel’s motion to withdraw and affirm the order terminating

Hawkins’s parental rights.




                                                5
                         Cite as 2015 Ark. App. 190

Affirmed; motion to withdraw granted.

KINARD and VAUGHT, JJ., agree.

Travis Ragland, for appellant.

No response.




                                     6